PER CURIAM
This case involves the sale of an 80-acre parcel of property, two easements and several buildings, including two storage sheds and a two-car garage located on one of the easements. We affirm as to all issues on the appeal. On cross-appeal, we remand to the trial court for a determination and award of attorney fees and affirm as to all other issues.
As to claims made under the 1976 real estate contract, the trial court entered judgment against defendants for $1,171.48 and against plaintiff for $2,000. Inasmuch as defendants received a net recovery on the claims made under the agreement, they are entitled to an award of attorney fees for those claims successfully prosecuted or defended under the agreement.
Affirmed on the appeal; remanded to the trial court on the cross-appeal for determination and award of attorney fees; affirmed on the cross-appeal as to all other issues.